Citation Nr: 0423960	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  00-08 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2. Entitlement to service connection for a lung disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel






INTRODUCTION

The veteran had active military service from February 1958 to 
February 1961 and from November 1961 to August 1962.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  This case was previously before the 
Board and was last remanded to the RO in December 2003.  The 
case has since been returned to the Board and is now ready 
for appellate review. 


FINDINGS OF FACT

1.  The veteran's current low back disability is not of 
service origin.

2. The veteran's current lung disorder is not of service 
origin.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

2.  A chronic lung disorder was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1131, (West 2002); 38 C.F.R. §§ 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act 
(VCAA) of 2000 and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c)-(d) (2003).

The law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decisions noted above, a January 2000 statement 
of the case and supplemental statements of the case dated in 
June 2001, April 2002, August 2003, and May 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  Further, in letters 
dated in April 2001, November 2001, and February 2004 the RO 
specifically informed the veteran of the information and 
evidence needed from him to substantiate his claim, evidence 
already submitted and/or obtained in his behalf, as well as 
the evidence VA would attempt to obtain.  The record 
discloses that VA has met its duty to assist the veteran also 
in obtaining evidence necessary to substantiate his claim.  
Most notably VA and private treatment records have been 
obtained and associated with his claims file.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

The Board notes that the VCAA letters noted above were mailed 
to the veteran subsequent to the appealed rating decision in 
violation of the VCAA and he was no specifically informed to 
submit copies of any pertinent evidence in his possession as 
required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The veteran's service medical records show that between 
February 1957 and November 1960 he was evaluated and treated 
on a number of separate occasions for respiratory complaints.  
He was hospitalized in March 1958 for acute laryngitis and 
was found to have a normal chest x-ray.  He was again 
hospitalized in November 1958 and diagnosed as suffering from 
a common cold.  A chest x-ray was again interpreted as 
negative.  In December 1958, he was hospitalized for acute 
bronchitis.  An x-ray taking several days prior to this 
admission was interpreted to be negative.  Clinical 
examination did disclose a chest filled with rhonchi.  In 
October 1959 the veteran presented with a cough and 
complaints of left chest pain.  Bilateral rales, worse on the 
left, were noted on physical examination.  A chest x-ray was 
negative.

In November 1960, the veteran presented with complaints of 
back discomfort after lifting ammunition the previous day.  
Acute back strain with spasm of the sacrospinalis musculature 
was diagnosed.  In late November the veteran was hospitalized 
for several days for a common cold.  On his January 1961 
medical examination for separation from his initial period of 
service, a clinical evaluation of the veteran's lungs and 
chest as well as his spine found no abnormalities.  A chest 
x-ray was negative.

The November 1961 entrance examination for his second period 
of active duty clinically evaluated the lungs, chest, and 
back as normal.  A chest x-ray was negative.  In November 
1961, during his latter period of active duty, the veteran 
presented with complaints pain in the lumbar region and 
related to his examiner a history of an injury to his back 
during his initial period of service.  Following a physical 
examination, significant for pain on movement, chronic 
myositis secondary to poor posture was diagnosed.  The 
veteran was scheduled for a follow-up appointment, in 
December 1961, at the orthopedic clinic but did not meet his 
appointment. In December 1961 he was evaluated and treated 
for an upper respiratory infection.  On his medical 
examination in June 1962 for service separation, a clinical 
evaluation of his lungs, chest, and spine was again negative 
for any abnormalities.  A chest x-ray was negative.  A 
contemporaneous report of medical history noted that the 
veteran had spinal meningitis in 1949 and wore a back support 
for 3 months and experienced occasional backache.  It was 
also noted that the veteran has a dry cough and smokes one 
and a half packs of cigarettes.

Private medical records dated in August 1989 show that the 
veteran was examined by a private physician in connection 
with a claim for unemployment benefits and noted to have 
COPD, which is exacerbated by climate.  Private medical 
records also show that in December 1995 the veteran was noted 
on a CT scan to have a mass density in the right upper lobe, 
thought to represent a process related to old granulomatous 
disease or prior inflammatory disease, although a carcinoma 
could not be ruled out with certainty.  An October 1998 chest 
x-ray showed that the veteran's lungs were mildly hyperlucent 
and the diaphragms mildly flattened and the retrosternal 
clear space mildly accentuated suggesting radiographically 
mild COPD.  Diagnoses, in addition to COPD consisted of 
probable healed post inflammatory granuloma, fibrotic 
stranding from the right hilum region upward, and blebs in 
the pulmonary apices.  The veteran was evaluated and treated 
for COPD and degenerative joint disease by his private 
physician between February 1999 and June 1999.  In January 
and April 2003, the veteran was assessed as suffering from 
episodes of acute bronchitis.

VA medical records dated no earlier than 1999 include a 
February 1999 urgent care record noting that the veteran 
presented for complaints of chest pain and a history of 
hypertension.  Physical examination noted his chest to be 
clear.  When seen in March 1999 the veteran reported 
treatment for his lungs 2 years ago and also complained of 
chronic low back pain.  In early October 1999, the veteran 
was hospitalized by VA for coronary artery disease and 
underwent a coronary artery bypass and a left carotid 
endarterectomy.  When hospitalized by VA in late October 1999 
for complaints of left sided weakness, the veteran was noted 
to be status post coronary artery bypass grafting, status 
post cardiovascular accident earlier that month. Physical 
examination of the chest disclosed decreased breath sounds, 
bilaterally.  When seen in March 2001 for complaints of left 
calf pain on walking, degenerative disc disease/degenerative 
joint disease with probable lumbosacral radiculopathy of the 
left lower extremity was diagnosed.

In March 2004, VA physicians reviewed the veteran's claims 
file for the specific purpose of obtaining opinions as to the 
etiology of the disabilities at issue.  A reviewing VA 
physician noted, with respect to the veteran's lumbar 
problems, that the veteran has had no specific complaints of 
lumbar discomfort from August 1962, just prior to his service 
discharge, until 1999, some 37 years later.  He stated that 
the absence of any complaints during this period leads him to 
conclude that the problems that the veteran is currently 
having with his low back are unrelated to his service.  The 
diagnosis was apparent osteoarthritis of the lumbar spine, 
not service connected.

With respect to the veteran's respiratory condition, another 
VA physician, noted that in service the veteran had a few 
respiratory infections but that none of these episodes were 
of a serious nature and that he separated from service 
without clear evidence of any kind of respiratory problems.  
It was noted by this physician that the veteran did smoke 
cigarettes and that his private medical records indicate that 
he has some degree of lung function abnormality, probably 
mild emphysema and bronchitis that were due to cigarette 
smoking.  He concluded that the veteran had no significant 
exposures in the service nor did he have any significant 
respiratory disease episodes that would have caused lung 
disease.  He noted that the veteran's current lung functional 
abnormalities are compatible with a cigarette smoking habit.  
He stated that he could not find evidence that his illnesses 
in service or other exposures therein contributed to his 
current problems.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  The law also provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis, 
a presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for arthritis is one year.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Lay statements are 
considered to be competent evidence when describing the 
symptoms of a disease or disability or an injury.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion. Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The evidence does not show 
that the appellant possesses medical expertise and it is not 
contended otherwise.

A.  Low Back Disorder

In this case, while the objective evidence demonstrates that 
the veteran was evaluated and treated in service for 
complaints of back discomfort diagnostically attributed to an 
acute back strain and later to chronic myositis, the medical 
examination for service separation in June 1962 showed no 
clinical abnormality.  Additionally, the post service 
clinical record reflects no problem with his back until 1999, 
many years subsequent to service.  The veteran has been 
diagnosed with degenerative joint and disc disease.  
Furthermore, a VA physician, after reviewing the veteran's 
records, concluded that his current back problems were 
unrelated to service.  There is no medical evidence which 
contradicts this opinion. 

Accordingly, the Board finds that the veteran's low back 
disorder, is not of service origin nor was arthritis 
manifested within a year after service.  As such, service 
connection for a low back disorder is not warranted.  The 
evidence is not in equipoise as to warrant application of the 
benefit of the doubt doctrine.  38 C.F.R. § 3.102.

B.  Lung Disorder

The veteran's service medical records show that the veteran 
was treated on several occasions during service for 
respiratory complaints with acute bronchitis being diagnosed 
in 1958.  However, the veteran's medical examinations for 
separation during both periods of service showed no 
abnormality referable to the veteran's lungs and x-rays in 
service of the veteran's chest were consistently normal.  The 
first post service clinical evidence of a chronic lung 
disorder identified as COPD was in 1989, many years after 
service.  The recent VA medical opinion obtained in March 
2004 is to the effect that the veteran's current lung 
disorders were not related to service.  There is no medical 
evidence of record which relates the veteran's lung disorder 
to service.  

The Board finds that the veteran's current lung disorder, 
diagnosed many years after service, is not of service origin.  
Accordingly, service connection for a lung disorder is not 
warranted.  The evidence is not in equipoise as to warrant 
application of the benefit of the doubt doctrine.  38 C.F.R. 
§ 3.102.


ORDER

Service connection for a low back disorder is denied.

Service connection for a lung disorder is denied



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



